Case 2:20-cr-00134-SPC-MRM Document 179 Filed 07/23/21 Page 1 of 2 PageID 403


                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                CASE NO.: 2:20-cr-134-SPC-MRM

FABIAN KELLY, JR.
(True Name: Fabian Laterrie Kelly,
Jr.)
                                       /

                      REPORT AND RECOMMENDATION
                       CONCERNING PLEA OF GUILTY

      The Defendant, by consent, appeared before me pursuant to Fed. R. Crim. P.

11 and M.D. Fla. R. 1.02, and entered a plea of guilty to a lesser included offense of

Count One, and to Counts Six and Seven of the Indictment (Doc. 10), all pursuant to

the terms of a plea agreement. The lesser included offense of Count One to which

Defendant entered a plea of guilty is stated in the plea agreement as “conspiring to

distribute and possess with intent to distribute cocaine base, fentanyl, and cocaine (no

threshold amounts alleged or proven), in violation of 21 U.S.C. §§ 846 and

841(b)(1)(C).” (Doc. 165 at 1-2).

      During the plea hearing, an issue arose as to the Defendant’s true name.

Defendant stated at the hearing that his true name is “Fabian Laterrie Kelly, Jr.” The

name set forth in the Indictment (Doc. 10) is “Fabian Kelly, Jr.” After examining the

Defendant under oath concerning Defendant’s identity, Defendant acknowledged and

agreed that he is the person identified in the Indictment. I, therefore, find that the

Defendant who appeared before me is the same person described in and charged in the

Indictment.
Case 2:20-cr-00134-SPC-MRM Document 179 Filed 07/23/21 Page 2 of 2 PageID 404


      After cautioning and examining the Defendant under oath concerning each of

the subjects mentioned in Rule 11, I determined that the guilty plea was knowledgeable

and voluntary as to the lesser included offense of Count One, and as to Counts Six and

Seven, and that the guilty plea is supported by an independent basis in fact containing

each of the essential elements of the offenses. I, therefore, RECOMMEND that the

plea of guilty be accepted and that the Defendant be adjudged guilty and have sentence

imposed accordingly. The parties have waived the fourteen-day objection period to

this Report and Recommendation. (Docs. 166, 167).

      Respectfully RECOMMENDED in Fort Myers, Florida on July 23, 2021.




Copies furnished to:

Presiding District Judge
Counsel of Record
Unrepresented Parties




                                          2
